DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is in response to applicant’s filing dated 10/31/2022. Claims 1, 3-8, 10-15 and 17-21 are currently pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
 
Response to Arguments
4.	Examiner withdraws the rejection of claims 1, 3-8, 10-15 and 17-21 under 35 U.S.C. 103. However, the rejection under 35 U.S.C. 101 directed to non-statutory subject matter of claims 1, 3-8, 10-15 and 17-21 is maintained. The rejections are as stated below.
With respect to the previous 35 U.S.C. 101 rejection of claim 1, Applicant argues the present invention is not an abstract idea and amounts to more than routine and conventional activates performed by a generic computer as well as the recited elements that integrate the exception into a practical application and are patent eligible. Applicant further recites different court cases and arguments are presented below.
Examiner respectfully disagrees. Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. What Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself. 
The newly added limitations do not overcome the 35 U.S.C. 101 rejection. Applicant amended the claims to include “... receiving, from a client device over a communication network by one or more processors, obtaining, by the one one or more processors, computing, by the one or more processors, generating the map update data for the region, by the one or more processors, based on a comparison between the plurality of second digests and the plurality of first digests encoded in the bloom filter and transmitting, by the one or more processors over the communication network, the map update data corresponding to the bounding box of the map update request to the client device...” The concept is still directed to generating a map update data, which does not make it less abstract. The same updated analysis based on the new 2019 Patent Eligibility Guidance (2019 PEG) applies to the newly added claimed limitations as discussed in the previous office action rejection. Examiner addressed all the claim limitations in light of the new 2019 Patent Eligibility Guidance (2019 PEG). 
“In Prong One, examiners evaluate whether the claim recites a judicial exception. This prong is similar to procedures in prior guidance except that when determining if a claim recites an abstract idea, examiners now refer to the subject matter groupings of abstract ideas in Section 1 instead of comparing the claimed concept to the USPTO's prior “Eligibility Quick Reference Sheet Identifying Abstract Ideas.”” (2019 PEG, page 54, column 1). “These revised patent examination procedures are designed to more accurately and consistently identify claims that recite a practical application of a judicial exception (and thus are not “directed to’ a judicial exception), thereby increasing predictability and consistency in the patent eligibility analysis. This analysis is performed at USPTO Step 2A, and incorporates certain considerations that have been applied by the courts at step one and at step two of the Alice/Mayo framework, given the recognized overlap in the steps depending on the facts of any given case.” (2019 PEG, page 53, column 3). As a result, Step 2A Prong 1 determines if a claim is directed to those grouping and subgroupings along with an explanation of why it is directed to such.
“First, the rejection should identify the judicial exception (i.e., abstract idea enumerated in Section | of the 2019 PEG, laws of nature, or a natural phenomenon) by referring to what is recited (i.e., set forth or described) in the claim and explaining why it is considered to be an exception (Step 2A Prong One). There is no requirement for the examiner to provide further support, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), for the conclusion that a claim recites a judicial exception.”
“For abstract ideas, the rejection should explain why a specific limitation(s) recited in the claim falls within one of the enumerated groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity) or provide a justification for why a specific limitation(s) recited in the claim is being treated as an abstract idea if it does not fall within the enumerated groupings of abstract ideas in accordance with the “tentative abstract idea” procedure in the 2019 PEG.” (October 2019 Update, page 16).
In the Final mailed 08/30/2022 examiner performs the analysis and clarifies that “...the abstract idea noted in the independent claims...are directed to a “mental process” concept. Under Step 2A Prong 1, Applicant submits that the claims are not directed to a judicial exception and cannot be performed by the human mind. Examiner respectfully disagrees. The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component (one or more processors, a database and a bloom filter) performs the acts. The claims disclose computing a plurality of second digests corresponding to the plurality of second map area identifiers, based on the plurality of second map area identifiers and the second map area content; and generating the map update data for the region, based on the plurality of second digests. These are tasks that may be performed with pen and paper. The claims are directed to an abstract idea. This is sufficient under the guidelines of the 2019 PEG and October 2019 Update as cited above. Accordingly, it seems reasonable to examiner to group the abstract idea under “Mental process” concept.” as enumerated in Section | of the 2019 PEG.
Under Step 2A Prong 2, Applicant submits that the claimed invention recites additional elements that integrate a practical application. Examiner respectfully disagrees.
The claims disclose the abstract idea of receiving a map update request comprising a bloom filter and a bounding box, wherein the bloom filter encodes a plurality of first digest based on a plurality of first map area identifiers of the bounding box and the corresponding first map area content and bloom filter and obtaining a plurality of second map area identifiers and the corresponding area map content, wherein the plurality of second map area identifiers correspond to the bounding box. The claims disclose general additional elements, such as a network, and processors to complete the abstract idea.
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - See MPEP 2106.05(f). To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance. The instant claims do not attempt to solve an unconventional technological solution. Using the processor as a tool to implement the abstract idea and the way the information is processed and displayed does not make it less abstract. The claimed use of computer elements recited at a high level of generality is an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The courts found that “... if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]) an abstract idea ‘on... a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers’).
Applicant further cites Berkheimer, presuming that Examiner took the position that the claims describe well-understood, routine and conventional activities. Examiner respectfully disagrees. Examiner did not indicate that the claims describe well- understood, routine and conventional activities in the 101 rejection in this particular case. Rather, Examiner identified the focus of the invention, and determined that it is directed to an abstract idea and the use conventional “off the shelf’ computer to implement the abstract idea.
Furthermore, Examiner relies on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine, and conventional activity in particular fields.
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself.
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained.

Claim Rejections - 35 USC § 101
5.	Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
Under Step 1: Claim 1 is directed to a method for generating a map update data.
Under Step 2A – Prong 1:
Claim 1 recites the abstract idea of computing digests. This abstract idea is described in at least claim 1 by computing a plurality of second digests corresponding to the plurality of map area identifiers, using the coding function on the plurality of map area identifiers and the second map area content; and generating the map update data for the region, based on a comparison between the plurality of second digests and the plurality of first digests encoded 
Under Step 2A – Prong 2:
The claim recite additional elements including receiving a map update request comprising client device, one or more processors and a bloom filter and a bounding box, wherein the bloom filter encodes a plurality of first digest based on a plurality of first map area identifiers of the bounding box and the corresponding first map area content and bloom filter and obtaining a plurality of second map area identifiers and the corresponding area map content, wherein the plurality of second map area identifiers correspond to the bounding box and transmitting, over a communication network, the map update data to a client device. However, these additional elements fail to integrate into a practical application. The one or more processors, is a generic computing components. These additional elements are considered to be directed to insignificant solution activity as the step gathers data necessary to perform the abstract idea and outputting results. These additional steps amount necessary data gathering, wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g). 
Under Step 2B:
For the same reasons addressed above with respect to step 2A, the additional elements recited in claim 1 fail to amount to inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
Regarding claim 3-8, 10-14 and 17-21: 
Dependent claims 3-8, 10-14 and 17-21 only recite limitations further defining the mental processes and recite further data gathering. These limitations are considered mental processes without significantly more elements to the abstract idea. These additional elements fail to integrate into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole claims 3-8, 10-14 and 17-20 are not patent eligible.
Examiner notes the same arguments apply to independent claims 8 and 15.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-21 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662